Citation Nr: 0123075	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use in service.

2.  Entitlement to service connection for nicotine dependence 
that began during service.

3.  Entitlement to service connection for COPD due to 
nicotine dependence that began during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

In a May 2000 decision, the Board denied the issues on appeal 
as not well grounded.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By a February 2000 Order, the 
Court, pursuant to a motion for remand, vacated and remanded 
the Board's decision for readjudication in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The evidence on file reflects that the veteran began 
smoking tobacco during his period of active duty.

3.  The medical evidence shows that the veteran currently has 
COPD, and was first diagnosed with this disability in the 
1990s.

4.  While the veteran received counseling from a psychologist 
in 1984 in order to quit smoking, there is no competent 
medical evidence that he has ever been diagnosed with 
nicotine dependence.  

5.  There is no competent medical evidence on file which 
attributes the veteran's COPD to tobacco use during service, 
as distinguished from his use of tobacco over many years.  
Similarly, there is no competent medical evidence which 
attributes his COPD to nicotine dependence that began during 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a grant of service 
connection for COPD due to tobacco use in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); VAOPGCPREC 2-93 
(January 13, 1993); VAOPGCPREC 19-97 (May 13, 1997); Davis v. 
West, 13 Vet. App. 178 (1999); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The veteran is not entitled to a grant of service 
connection for nicotine dependence that began during service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); VAOPGCPREC 2-93 
(January 13, 1993); VAOPGCPREC 19-97 (May 13, 1997); Davis v. 
West, 13 Vet. App. 178 (1999); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The veteran is not entitled to a grant of service 
connection for COPD due to nicotine dependence that began 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2000); 
VAOPGCPREC 2-93 (January 13, 1993); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); VAOPGCPREC 19-97 (May 13, 1997); Davis v. West, 13 
Vet. App. 178 (1999); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Internal Revenue Service Restructuring and Reform Act, 
dated July 22, 1998, added 38 U.S.C. § 1103, which prohibits 
service connection of death or disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable to claims filed after 
June 9, 1998.  As the veteran's claim was filed in April 
1998, the Board will adjudicate his claim based upon the law 
that was in effect at that time.

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that, while 38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion which held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93, dated January 13, 
1993.

The 1997 opinion further noted that secondary service 
connection could only be awarded if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which was 
the basis of the claim or claims and that the issue of 
proximate cause was a question of fact to be determined from 
the evidence on file.  The 1997 opinion also noted the 
potential for an intervening or a supervening cause of injury 
or disease which might act to sever the proximate and causal 
connection between the original act and the subsequent injury 
or disease.

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes. Thus, the two principal 
questions which must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), at page 243, sets forth the 
criteria for diagnosing substance dependence, as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence might be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of a 
listing of seven specific criteria occurring at any time in 
the same 12-month period.  Without going into specific 
details, those seven criteria were listed as tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than was intended, persistent desire or unsuccessful 
efforts to cut down or control nicotine use, devotion of a 
great deal of time in activities necessary to obtain or use 
nicotine, relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  As discussed above, a supervening cause of such 
disability or death, such as exposure to environmental 
toxins, etc., might preclude service connection.  Likewise, a 
nicotine-dependent individual might have a full remission of 
dependency after service and then resume use of tobacco 
products.

In Davis v. West, 13 Vet. App. 178 (1999), the Court held 
that in order for a claim for service connection based on 
smoking to be warranted on a direct basis, there must be 
medical evidence that the claimed condition resulted from in-
service smoking.  The Court went on to hold that in order for 
a claim of secondary service connection from smoking to be 
warranted, there must be a competent diagnosis of nicotine 
addiction in service.

As indicated in the Introduction, there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

Initially, the Board finds that VA's duties under the VCAA 
and its implementing regulations have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by both the 
October 1998 Statement of the Case and the January 1999 
Supplemental Statement of the Case.  The veteran has not 
identified any pertinent evidence that is not of record.  In 
fact, by a March 1999 statement, the veteran informed the RO 
that he had no additional evidence to submit in support of 
his claim.  Following the Court's Order, the Board sent 
correspondence to the veteran inviting him to present 
additional argument and evidence in support of his appeal.  
Thereafter, the veteran's representative submitted a 
statement in August 2001, which requested that this case be 
remanded for an examination.  However, there was no 
indication that the veteran had any additional evidence to 
submit in support of any of his claims.  Moreover, for the 
reasons stated below, the Board concludes that there is no 
reasonable possibility that any additional development, to 
include an examination, would assist in substantiating the 
veteran's claims.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA and its 
implementing regulations have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.


Background.  The veteran contends that he began smoking and 
acquired nicotine dependence in service, and that his 
currently diagnosed COPD is due to his in-service smoking and 
the resulting nicotine dependence he acquired during service.  
Moreover, he maintains that he began smoking in late 1943, 
smoking up to 2 or 3 pack per day, and ceased smoking in 
September 1984.  The veteran has also submitted the lay 
statements of acquaintances substantiating the veteran's 
claim that he began smoking in service.

The record reflects that the veteran served as a gunner on a 
B-24 during World War II and participated in combat. 

The veteran's service medical records reflect that his lungs 
were clinically evaluated as normal on his induction 
examination.  A June 1945 hospital admission record does note 
that the veteran smoked one pack of cigarettes per day.  
Nevertheless, his lungs were found to be clear and resonant, 
with no rales.  His service medical records reflect that he 
was discharged from service because of an anxiety disorder, 
and it is noted that he was subsequently granted service 
connection for such a disability.  No specific discharge 
examination appears to be on file.

An October 1946 VA medical examination found the veteran's 
respiratory system to be normal, among other things.

Private psychologist records, dated in September 1984, 
reflect that the veteran received treatment in order to quit 
smoking.

The file also contains various VA medical records dated from 
1990 to 1997, including outpatient treatment records, 
consultation reports, pulmonary function tests reports, and 
radiology reports.  These records reveal that the veteran has 
been diagnosed with, and treated for, COPD throughout this 
period.  However, none of these records contain a competent 
medical opinion which suggests that the veteran's COPD was 
caused by the smoking, either in service or after service, or 
that the veteran was ever nicotine dependent in service, or 
as a result of service.

On an October 1997 Tobacco Use/Nicotine Dependence 
Questionnaire, the veteran reported that he started using 
tobacco in late 1943, and that he discontinued tobacco use in 
September 1984.

The veteran has also submitted November 1998 statement in 
support of his claim, which included a statement from a VA 
physician concerning tobacco claims, and an excerpt from the 
Merck Manual.  

The VA physician's statement included a summary of general 
principles regarding evidence of a present disability; 
evidence of an in-service event, to include tobacco use 
during service; and medical nexus evidence.  Additionally, 
this statement includes general principles concerning VA 
medical examinations and alternatives to such examinations in 
tobacco cases.  However, this statement made no specific 
findings regarding the particulars of the veteran's claim.

The Merck Manual excerpt indicated that smoking was one of 
the causes of COPD; it was indicated that it was common for 
such individuals to have a heavy smoking history.  Further, 
the veteran asserted that in 1945 nobody but the tobacco 
companies knew that nicotine was addictive, and, as such, for 
him to get medical evidence that he was addicted to nicotine 
would be mostly impossible.  Thus, he stated that he had to 
rely on lay statements, and for VA to do its duty to 
adjudicate his claim with the reasonable doubt rule and duty 
to assist.
In the May 2000 decision, the Board denied service connection 
for nicotine dependence, as well as service connection for 
COPD due to either tobacco use during service or to nicotine 
dependence that began in service.  As previously mentioned, 
the Board denied these claims as not well grounded.  The 
Board found, among other things, that there was no medical 
evidence of a nexus between the veteran's COPD and any 
incident of active service, to include tobacco use; that 
there was no medical evidence showing that the veteran's 
nicotine dependence began in service; and that the record 
contained no medical evidence linking the veteran's COPD to 
nicotine dependence acquired in service.  

By a February 2001 Order, the Court, pursuant to a motion for 
remand, vacated and remanded the Board's decision for 
readjudication in light of the VCAA.  Following the Court's 
Order, the Board sent correspondence to the veteran in April 
2001, inviting him to present additional argument and 
evidence in support of his appeal.  Thereafter, the veteran's 
representative submitted a statement in August 2001, which 
requested that this case be remanded for an examination in 
which an examiner expressed an opinion as to the etiology of 
the veteran's COPD, to include active service and tobacco use 
therein.


Analysis.  Initially, the Board notes that the evidence on 
file does not support a grant of service connection on a 
direct basis for either COPD or nicotine dependence.  The 
veteran was not diagnosed with either disability during 
active service.  As noted above, the October 1946 VA medical 
examination found the veteran's respiratory system to be 
normal.  In fact, the first medical diagnosis of the 
veteran's COPD appears in the VA medical records from the 
1990s, more than forty years after his period of active 
service.

The evidence supports a finding that the veteran's smoking 
began in service.  For example, tobacco use (cigarettes) is 
noted in the service medical records.  Moreover, the 
veteran's own statements, as well as several lay statements, 
attest to the fact that he did not smoke until after he 
entered active service.  However, the focus of this case is 
whether the veteran has any current disabilities, to include 
his COPD, as a result of his in-service smoking.

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

With respect to the veteran's nicotine dependence claim, the 
Board notes that there is no competent medical evidence on 
file which actually diagnoses him with this disability.  
Although he sought counseling from a private psychologist in 
1984 in order to quit smoking, these records do not actually 
diagnose him with nicotine dependence.  Further, the veteran 
has stated that he has not smoked since 1984.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

Regarding the COPD claim, the Board notes that the medical 
evidence clearly shows that the veteran currently has this 
disability.  However, the Board finds that there is no 
competent medical evidence which attributes the veteran's 
COPD to his active service, to include in-service tobacco use 
or nicotine dependence incurred during service.  No such 
finding is contained in the various VA medical records 
concerning the veteran's COPD.  In fact, there is no 
competent medical opinion which attributes the veteran's COPD 
to his general history of smoking.  With respect to the Merck 
Manual excerpt, the Board notes that it has been held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can provide sufficient medical nexus evidence if the treatise 
evidence discusses the relationship between the two with a 
"degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Here, the Merck Manual 
excerpt does indicate that it is possible for COPD to develop 
as a result of tobacco use.  However, this treatise evidence 
does not provide a relationship between the veteran's current 
COPD, and his period of active duty with any degree of 
certainty so as to warrant a grant of service connection.  

The Merck Manual was not submitted in conjunction with a 
medical opinion by a competent medical professional who has 
evaluated the veteran.  Moreover, this excerpt, at most, 
indicates that it is possible for smoking to be a cause of 
COPD.  It does not eliminate the possibility of other causes 
for the veteran's COPD.  The Board acknowledges that it is VA 
policy that when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  However, by reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
short, a grant of VA benefits may not be based on resort to 
speculation or remote possibility.  Further, even if this 
excerpt were sufficient to establish smoking as the cause of 
the veteran's COPD, the veteran would only be entitled to a 
grant of service connection if it is due to his in-service 
smoking only, as distinguished from his entire history of 
smoking.  See Davis 13 Vet. App. at 184 (...the effect of 
post[-]service smoking, as an intercurrent cause, is relevant 
to the question of etiology between in-service smoking and a 
post-service diagnosis...).  The veteran was on active duty for 
approximately two years; by his own account, he smoked 
cigarettes for approximately 40 years.

Regarding the November 1998 statement from a VA physician, 
the Board notes that this only refers to general principles 
regarding claims for VA benefits based upon tobacco use.  No 
findings or opinions were made regarding the specific facts 
of the veteran's case.  Thus, this evidence is insufficient 
to warrant a grant of service connection in the instant case.

The veteran has also claimed entitlement to service 
connection for COPD due to nicotine dependence that began 
during service.  However, for the reasons stated above, the 
Board has concluded that the veteran is not entitled to a 
grant of service connection for nicotine dependence.  
Accordingly, nicotine dependence cannot serve as a basis to 
grant service connection for COPD in the instant case.  See 
38 C.F.R. § 3.310(a).

The veteran's representative has contended that this case 
should be remanded for an examination and medical opinion.  
However, as previously indicated, none of the various medical 
professionals who have evaluated the veteran over the years 
have diagnosed him with nicotine dependence, nor attributed 
his COPD to smoking in general, let alone his in-service 
smoking.  Moreover, the first medical evidence of COPD was in 
the early 1990s, more than forty years after the veteran's 
period of active duty.  Also, the veteran has indicated that 
there is no additional evidence available to support his 
claims.  Consequently, the Board concludes that there is no 
reasonable possibility that any additional development, to 
include an examination, would assist in substantiating the 
veteran's claims.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the issues on 
appeal, and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
In making the above determination regarding the veteran's 
claims, the Board was cognizant of the fact that the evidence 
on file shows that the veteran served in combat during his 
period of active duty.  The provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, as stated above, the Board found that 
the veteran's tobacco use began during service.  Furthermore, 
the Board essentially denied the claims because there was no 
competent medical evidence that the veteran currently has 
nicotine dependence, and because there was no competent 
medical evidence relating the veteran's COPD to active 
service to include tobacco use therein.  Consequently, the 
provisions of 38 U.S.C.A. § 1154(b) would provide no 
additional benefit to the veteran in the instant case.  See 
Brock v. Brown, 10 Vet. App. 155, 162 ("reduced evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
relate[s] only to the question of service incurrence, 'that 
is, what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza, 7 
Vet. App. at 507)); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition").

The Board also acknowledges that the veteran's claims were 
previously denied  as "not well grounded."  However, the 
Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the Statement and 
Supplemental Statement of the Case issued during this appeal.  
Moreover, all of the relevant evidence and applicable law and 
regulations were considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and, for 
the reasons stated above, the Board has determined that the 
preponderance of the evidence is against the issues on 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for COPD due to tobacco use 
in service is denied.

Entitlement to service connection for nicotine dependence 
that began during service is denied.

Entitlement to service connection for COPD due to nicotine 
dependence that began during service is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

